                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       KEITH RIVERS,                                    Case No. 19-cv-07252-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER TO SHOW CAUSE
                                  13               v.

                                  14       UNIVERSITY OF THE SOUTHWEST,
                                  15                      Defendant.

                                  16

                                  17                            INTRODUCTION AND PROCEDURAL HISTORY
                                  18         Plaintiff Keith Rivers, who is representing himself and proceeding in forma pauperis, sued the

                                  19   University of the Southwest, claiming gender discrimination.1 The court granted his application to

                                  20   proceed in forma pauperis,2 and authorized the U.S. Marshal to serve the amended complaint.3

                                  21

                                  22

                                  23

                                  24

                                  25
                                       1
                                        Compl. – ECF No. 1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  26   citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                  27       Order – ECF No. 5.
                                       3
                                           First Am. Compl. (“FAC”) – ECF No. 10; Order – ECF No. 11.
                                  28

                                       ORDER – No. 19-cv-07252-LB
                                   1         The defendant filed a motion to dismiss on February 21, 2020.4 The deadline for Mr. Rivers to

                                   2   respond was March 6, 2020. N.D. Cal. Civ. L.R. 7-3(a). He did not file an opposition or a

                                   3   statement of non-opposition by this deadline.5

                                   4         On March 16, 2020, the court extended the time for Mr. Rivers to respond to March 19, 2020.6

                                   5   He did not file an opposition or a statement of non-opposition by this deadline.7

                                   6

                                   7                                       ORDER TO SHOW CAUSE

                                   8         The court further ORDERS Mr. Rivers to provide a written update to the court by March 30,

                                   9   2020, that includes the plaintiff’s position on whether he wants to pursue this lawsuit

                                  10         If Mr. Rivers files anything besides a signed voluntary dismissal, then the court ORDERS him

                                  11   to appear, telephonically, at a status conference on April 2, 2020, at 9:30 a.m. at the below

                                  12   number:
Northern District of California
 United States District Court




                                  13            Dial In: 877-336-1839
                                                Access Code: 8191201#
                                  14

                                  15         At the hearing, Mr. Rivers must show cause (1) why this case should not be dismissed for his

                                  16   failure to prosecute it, and (2) why the defendant’s partial motion to dismiss should not be granted.

                                  17   The court warns Mr. Rivers that if he fails to file the required written update by March 30, 2020 or

                                  18   appear by telephone at the hearing on April 2, 2020, the court may dismiss the case without further

                                  19   notice, with prejudice. He may also voluntarily dismiss his case by filing a one-page notice of

                                  20   voluntary dismissal.

                                  21         IT IS SO ORDERED.

                                  22         Dated: March 24, 2020                      ______________________________________
                                                                                        LAUREL BEELER
                                  23                                                    United States Magistrate Judge
                                  24

                                  25
                                       4
                                  26       Mot. to Dismiss – ECF No. 19.
                                       5
                                           See Docket.
                                  27   6
                                           Order – ECF No. 23.
                                  28   7
                                           See Docket.

                                       ORDER – No. 19-cv-07252-LB                        2
